                     Case 1:21-cr-00107-RDM Document 10 Filed 02/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                United States of America                       )
                             Plaintiff                         )
                                v.                             )      Case No.    1:21-cr-00107-RDM
                    BRUNO JOSEPH CUA                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                            BRUNO JOSEPH CUA                                                           .


Date:     02/10/2021
                                                                                          Attorney’s signature


                                                                                 Jonathan Jeffress, Bar No. 42884
                                                                                     Printed name and bar number




                                                                                                Address

                                                                                     jjeffress@kaiserdillon.com
                                                                                            E-mail address

                                                                                          (202) 271-9018
                                                                                          Telephone number



                                                                                             FAX number
